DETAILED ACTION
Status of Application: Claims 1-3, 5-7, 9-17, and 19-22 are present for examination at this time.  
Claims 1-3, 6-7, 11-13, 17, and 20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 4/3/2020  and 3/11/2020 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 5, 9-10, 15-16, 18-19, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims  1-3, 6-7, 11-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim. 
“Method And Device For Supporting Data Communication In Wireless Communication System” by Kim et al., US2017/0141833A1 (“Kim”) and further in view of Method of Handling Coverage Enhancement in Wireless Communication System by Wu and Wu US2015/0117410A1 (“Wu”)

With regard to claim 1, while Kim discloses a method, comprising:	determining, by a terminal, a coverage mode of the terminal is an enhanced coverage mode or a normal coverage mode (See Kim at Fig 3 and ¶¶147-151);	…	and sending, by the terminal, the preamble sequence to a base station (See Kim at Fig 3 and ¶¶147-151).
Kim does not explicitly state that which is known in the art of communications as taught by Wu. Wu discloses: in response to determining that the coverage mode of the terminal is the enhanced coverage
mode, determining, by the terminal, a preamble sequence from a first preamble sequence group:

mode, determining, by the terminal, a preamble sequence from a second preamble sequence group (Wu at ¶36 where the system uses preambles for an Enhanced Mode if that is the communication mode determined).
wherein the second preamble sequence group is different from the first preamble sequence group (Wu at ¶36 where the system uses preambles for an non-Enhanced Mode if that is the communication mode determined).
Reasons to Combine: Kim implies this feature but does not explicitly recite it,  Kim at ¶¶147-151 determines to use an Enhanced Coverage Mode and its attendant preambles if the system determines from the scanned preamble that Enhanced Coverage mode is in use.  To one of ordinary skill in the art a system should be built to use the preamble that is appropriate to the type of coverage being used. Enhanced associated preambles for an Enhanced Coverage System, and Non-enhanced associated preambles for a Non-Enhanced Coverage.  It would have been obvious to one of ordinary skill in the art to modify Kim with Wu so that it would work with the detected system therein.

With regard to claim 2 , Kim in view of Wu discloses the method according to claim 1, wherein the first coverage mode is an enhanced coverage mode or a normal coverage mode (Kim at ¶¶114, 158 where the system can be in a normal mode or an enhanced LTE mode).
With regard to claim 3 , Kim in view of Wu discloses the method according to claim 2, wherein the determining, by a terminal, a coverage mode of the terminal is an enhanced coverage more or a normal coverage mode comprises:	receiving, by the terminal, a preset reference signal received power range from the base station (Kim at ¶143 where the terminal receives and measures an RSRP, aka Reference Signal Received Power);
With regard to claim 6 , while Kim discloses a method coverage mode identification method, comprising: receiving, by a base station, a preamble sequence from a terminal  (See Kim at Fig 2 and ¶¶128-133);; and determining, by the base station,  based on the preamble sequence, wherein in response to which the preamble sequence is contained in a first preamble sequence group, the coverage mode of the terminal is determined to be an enhanced coverage mode (See Kim at Fig 2 and ¶¶128-133 and Kim at ¶¶146-151 where the system uses the gauge of RSRP as part of its determination of a preamble sequence););:

Kim does not explicitly state that which is known in the art of communications as taught by .  discloses:  and in response to which the preamble sequence is contained in a second preamble sequence group, the coverage mode of the terminal is determined to be the normal coverage mode (Wu at ¶36 where the system uses diiferent, i.e., a second, preamble for an non-Enhanced Mode if that is the communication mode determined), 

Reasons to Combine: Kim implies this feature but does not explicitly recite it,  Kim at ¶¶147-151 determines to use an Enhanced Coverage Mode and its attendant preambles if the system determines from the scanned preamble that Enhanced Coverage mode is in use.  Kim at Fig 2 and ¶¶128-133 and Kim at ¶¶146-151 where the system uses the gauge of RSRP as part of its determination of a preamble sequence. 
With regard to claim 7 , Kim discloses the method according to claim 6, wherein the determining, by the base station, a coverage mode of the terminal is an enhanced coverage more or a normal coverage mode mode based on the preamble sequence comprises:	determining, by the base station based on the preamble sequence, an index number corresponding to the preamble sequence (Kim at ¶¶60, 199);	and determining, by the base station, the first coverage mode of the terminal based on the index number.

Reasons to Combine Elements from the same reference: (See Kim at 426, and ¶ 28.  Kim states that the estimation/determination functions of a basestation can be similar to those of the user equipment with which it communicates.  This would be obvious to one of ordinary skill in the art and basestations and UEs must be in sync and using similar coding schemes as well to be able to communicate with each other.  Therefore it would have been obvious to one of ordinary skill in the art to combine the UE synchronization techniques of Kim with the synchronization techniques at the base station so the system can communicate with itself. With regard to claim 11 , Kim discloses the method method according to claim 6, wherein before the receiving, by a base station, a preamble sequence from a terminal, the method further comprising:	sending, by the base station, a preset reference signal received power range to the terminal (Kim at ¶¶145-151).
With regard to claim 12 , Kim discloses An apparatus, comprising:	a transceiver (Kim at ¶¶59, 426-429);
With regard to claim 13 , Kim discloses the method apparatus according to claim 12, wherein the program further including instructions to:	receive a preset reference signal received power range from the base station (Kim at ¶143 where the terminal receives and measures an RSRP, aka Reference Signal Received Power);	detect reference signal received power of a signal from the base station (Kim at ¶143 where the terminal receives and measures an RSRP, aka Reference Signal Received Power);	and in response to detecting that the reference signal received power falls within the preset reference signal received power range, determine that the first coverage mode is a normal coverage mode (Kim at ¶144 where the system decides whether to operate in enhanced mode based on the RSRP measurement);	or in response to detecting that the reference signal received power falls out of the 	preset reference signal received power range, determine that the first coverage mode is an enhanced coverage mode.
With regard to claim 14 , Kim discloses the method apparatus according to claim 12, wherein the program further including instructions to:	determine a first preamble sequence group based on the first coverage mode (Kim at ¶¶146-151 where the system uses the gauge of RSRP as part of its determination of a preamble sequence);
With regard to claim 17 , Kim discloses an apparatus, comprising:	a transceiver (Kim at ¶¶59, 67, and 426-429);	at least one processor  (Kim at ¶¶59, 67, and 426-429);	and a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions to  (Kim at ¶¶59, 67, and 426-429);:	receive a preamble sequence from a terminal (See Kim at Fig 2 and ¶¶128-133);	determine, based on the preamble sequence, an index number corresponding to the preamble sequence (See Kim at Fig 2 and ¶¶128-133);	and determine a first coverage mode of the terminal based on the index number (See Kim at Fig 2 and ¶¶128-133).
With regard to claim 20 , The apparatus according to claim 17, the program further comprising instructions to:	send a preset reference signal received power range to the terminal (Kim at ¶¶145-151.
Response to Arguments
Examiner has read and considered Applicants’ arguments.  Applicants' arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations.  Examiner finds this argument persuasive and has brought in an additional reference to address the amended claim limitations.  The applicability of the reference to the amended elements is discussed in the claim rejections above.   
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.